Citation Nr: 0016522	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.C., Counsel


INTRODUCTION

The veteran had active duty from May 1971 to December 1974, 
May 1982 to August 1986, and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision.  On 
appellate review in June 1998, the Board remanded the matter 
for additional evidentiary development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran has an anxiety disorder with associated 
depression which had its onset in or is related to his 
military service.


CONCLUSION OF LAW

A chronic anxiety disorder, currently diagnosed as PTSD, with 
associated depression, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Review of the record 
indicates that he has submitted a well-grounded claim.  
Diagnoses of PTSD and depression have been made, and the 
credibility of the veteran's assertions presented on appeal 
is presumed.  The evidence also shows that VA examiners have 
related the veteran's PTSD to in-service stressors.  The 
depressive disorder has been determined as secondary to PTSD.  
The VA, therefore, has a duty to assist him in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  Evidence necessary to render an 
equitable disposition of the veteran's appeal has been 
obtained and adequately developed.  Id. 

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.

The regulations state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for a chronic disease, including psychoses, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Eligibility for a PTSD service connection award requires a 
current medical diagnosis of PTSD; credible supporting 
evidence that the claimed in- service stressor actually 
occurred; and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. 
§ 3.304(f) (Does not require a clear diagnosis of PTSD). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service medical records show that the veteran was in a 
car accident in August 1974 while stationed in Turkey.  He 
received outpatient treatment the day after the accident and 
was hospitalized about six days after the accident.  The 
diagnosis was paravertebral muscle strain.  There was no 
evidence that the veteran suffered any broken bones and none 
of the pertinent medical records included details of the 
accident.  On separation examination in October 1974, the 
examiner noted no psychiatric abnormalities, although by his 
own report, the veteran expressed having nervous trouble due 
to his present assignment. 

Service administrative records dated from May 1971 to June 
1974 are negative for any reference to an incident with 
Turkish authorities or other problems during that period.

Service reports associated with the veteran's periods of 
reservist duty dated from August 1977 to May 1988 are 
negative for psychiatric abnormalities.

The veteran was recalled to active duty in November 1990, and 
served in Southwest Asia from December 1990 to May 1991.  An 
April 1991 Report of Medical History shows that he reported 
having depression or excessive worry, and an undated 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
acknowledges that he had nightmares or trouble sleeping and 
recurring thoughts about his experiences there.  The veteran 
also reported having no reason to believe that he or any 
members of his unit were exposed to chemical or germ warfare.  
A Report of Medical Examination dated in May 1991 is negative 
for psychiatric abnormality.

In February 1993, a Vet Center counselor stated that the 
veteran had attended weekly counseling since November 1992 
and that they discussed his military experiences in the 
Persian Gulf in particular.  The veteran's stress symptoms 
included recurrent and intrusive recollection of injured 
children, intense feelings of estrangement from others, and 
marked irritability accompanied by gastric upset.  The 
veteran experienced symptoms consistent with a diagnosis of 
PTSD.

On VA psychiatric examination in February 1993, the veteran 
related experiencing two stressors while serving in Turkey in 
1973 and 1974: witnessing a train wreck and having to cut 
bodies out of the wreckage, and being in an auto accident and 
being jailed for two days.  He had had nightmares of each 
event for years.  Stressors from his Persian Gulf service 
included having a Scud missile explode overhead and 
witnessing civilian injuries, particularly children.  The 
veteran felt responsible for others being injured.  In the 
Persian Gulf, he was increasingly angry about what he 
regarded as people's stupidity and lack of decency.  He felt 
that he was overworked and not able to properly discipline 
"goldbricks".  As the veteran described the Persian Gulf 
incidents, he was fidgeting, looked tense with anger at 
times, and stated that his stomach was upset.  The veteran 
related staying angry with himself all the time.  He also 
experienced some survivor guilt, openly expressing discomfort 
at being able to come back when others did not.  Other 
symptoms included feeling tired all the time and dreaming 
about the Persian Gulf and Turkey.  The veteran ate to calm 
his stomach and had gained 60 pounds since returning from 
Desert Storm.  His libido was unchanged.  He saw a counselor 
about once a month.  The veteran stated that his wife was 
also in Southwest Asia.  They are able to talk to each other 
about things that happened there.  He liked to be with his 
wife and daughter.  He was also close to his mother and two 
siblings.  His father died when he was in Saudi Arabia.  The 
veteran had no best friend outside his family.  The 
examiner's diagnosis was PTSD with symptoms of tensions, 
disturbed sleep, flashbacks and preoccupation with 
circumstances of combat and with elements of survivor guilt.  

A September 1995 statement from R.L.C., M.D., indicated that 
the veteran had been seen in his office since April 1993 for 
depression and PTSD.  

In June 1996, the veteran recalled that in 1973 and 1974, he 
was stationed in Turkey.  After he had been there about three 
days, a Turkish guard stopped him when entering a building to 
report for duty and stuck a rifle in his face and pushed him 
with it.  When he went inside, he told the others what 
happened.  The Turkish authorities were called and the 
veteran identified the guard.  The veteran stated that he had 
every reason to believe the guard was killed.  He also 
indicated that he saw five other people die while in Turkey, 
including two Turkish soldiers who were beaten to death, a 
Turkish woman killed by her father at the beach, a Royal 
Marine killed on a runway during a North Atlantic Treaty 
Organization exercise, and a buddy killed when a tow motor 
turned over on top of him.  The veteran recalled that in 
August 1974, he was involved in a car accident.  He was 
arrested and fined after a trial.  The veteran stated he was 
told by the military not to talk about the accident or the 
trial.  When he was shipped out of Turkey, he still owed some 
of the fine.  He was frightened that the Turks would come and 
get him.  The veteran explained that he had nightmares and 
flashbacks of the incidents in Turkey for about five years.  
His fears came back to him when he had to go to Southwest 
Asia.  The veteran added that he went on emergency leave when 
his father died in February 1991.  When he returned, he had a 
new commander who constantly harassed him.  When he requested 
to receive counseling, the commander refused.  The veteran 
stated that he often went to the hospital for physical 
problems and going there, he saw wounded children along the 
side of the road.  He felt he was powerless to help them.  He 
had nightmares about his experiences in Turkey, the injured 
children, and choking his commander.  He would wake up 
sweating and sometimes screaming and continued to have 
nightmares and flashbacks at separation.  The veteran 
explained that he still had nightmares, flashbacks, and panic 
attacks.  He was very nervous and did not get a full night's 
sleep.  He felt that his disorder was directly related to his 
military experience and compounded by what he experienced in 
Saudi Arabia.

The veteran and his wife testified at a personal hearing in 
April 1997.  During the hearing, the veteran discussed the 
August 1974 car accident, and recalled that after he was 
arrested, he was locked in a very small cell.  He was 
released on bond until his hearing the next day.  The veteran 
testified that he sustained broken ribs in the accident.  He 
went to the hospital after the hearing.  No mental illness 
was diagnosed and had not heard of PTSD at that time.  He 
also recalled that the incident with the guard happened in 
September or October 1973.  When he identified the guard, he 
was also questioned about the incident by Turkish 
authorities.  The veteran also testified that during his tour 
in the Persian Gulf, he was in postal operations and his unit 
was stationed outside the King Khalid Medical Center and was 
part of the largest military center in Saudi Arabia.  A Scud 
missile was taken out above his head at the airport when they 
went to pick up the mail.  He explained that they had Scud 
warnings every night.  He and another soldier stayed out of 
the bunkers to operate the phones to receive an all clear.  
His base was under direct attack 20 or 30 times during his 
duty.  The veteran also described being harassed by his new 
commander when he returned to Saudi Arabia after his father's 
death, which led to ulcers.  He also saw civilian children 
being treated at the hospital.  He also related his 
experiences after volunteering to help clear a train wreck in 
Turkey.  The veteran indicated that no mental illness was 
found during service examinations between his first period of 
active duty and his activation in November 1990.  He got out 
of the reserves after his tour in the Persian Gulf because he 
could not deal with his anger.  He was afraid of striking 
someone and losing his job.  He received intermittent 
treatment with personal physicians and at the Vet Center.  He 
had not been hospitalized for any psychiatric disorder.  

The veteran's wife testified that the veteran and another 
soldier accidentally crossed the border into Iraq when 
driving the mail truck.  She also related the details of a 
racial attack between soldiers in the veteran's unit.  He 
felt guilty that he could not have stopped it.

In March 1997 D.B., M.D., stated that the veteran was seen at 
the PTSD Research Clinic in March 1996 regarding his 
potential participation in a research study.  An intake 
evaluation which included descriptions of the veteran's 
claimed stressors was attached.  The veteran reported being 
jailed for a couple of weeks after the car accident in Turkey 
and being taken to the hospital for broken ribs.  Other 
stressors included the incident with the Turkish guard, 
clearing the train wreck, and seeing several people being 
beaten to death.  He also related being in the Middle East 
during the Cyprus incident and being nearly hit by a bomb.  
The veteran struggled for 10 to 12 years after these 
incidents with symptoms including recurrent nightmares and 
cold sweats.  He was able to block out these incidents and 
live more normally by the late 1980s.  In the Persian Gulf, 
the veteran's intrusive thoughts returned after seeing 
injured children being treated at the hospital.  His current 
symptoms included intrusive thoughts, nightmares, difficulty 
returning to sleep, irritability, and social isolation, 
except from his wife.  The diagnostic assessment found the 
veteran's symptoms in the moderate to severe range.

On VA examination in September 1998, after examination, the 
diagnostic impressions included Axis I: PTSD and Axis II: 
personality disorder, not otherwise specified.  The examiner 
stated that the veteran endorsed symptomatology consistent 
with PTSD indicating that he did experience events which 
threatened his integrity.  The veteran's symptoms indicative 
of PTSD were then discussed.  In summary, the examiner noted 
that the veteran's claims folder was available and had been 
reviewed prior to evaluation.  Other than accounts by way of 
the veteran's personal statements, etc., which were already 
available in the chart, there was little impact on the 
veteran's information by way of the claims file.  

In June 1999 M.W.C., Ph. D., reconfirmed the diagnosis of 
PTSD.  The psychiatrist noted that the findings were 
consistent with psychiatric evaluations dated from 1995 to 
1998 and elaborated that PTSD could result from the 
cumulative effects of experiencing traumatic events over 
time.  Specifically, he explained that the veteran's 
interaction with maimed and disfiguring children in Saudi 
Arabia could have added to the weight of the trauma of 
cutting crash victims from the train years earlier in Turkey.  
The situations experienced in service coupled with the 
significant disruption of his sleep pattern for nearly a 
year, and the continued stress endured from the harassment by 
his superior officer were sufficient to cause the diagnostic 
picture seen today.  The psychiatrist added that there was no 
evidence to suggest that any traumatic incidents had occurred 
in his life other than those experienced in service which 
could have caused the signs of PTSD.  The diagnoses included 
Axis I: PTSD, depressive disorder, not otherwise specified 
secondary to PTSD.  

J.P.L., M.D., also rendered a diagnosis of PTSD after a June 
1999 examination.  The physician noted that the diagnosis was 
based on the veteran's reports and that he did not have any 
evidence to support or disclaim what the veteran had 
asserted.  The veteran's stressors appeared to include having 
observed people in Turkey being killed, which was followed by 
a five-year period of experiencing PTSD like symptoms.  His 
experiences in Persian Gulf, though not involving too much 
direct combat, did involve, according to the veteran, scuds 
exploding directly above his head and the constant threat of 
chemical warfare as evidenced by many alarms and changing 
into and out of chemical protective gear.  Viewing injured 
and sick children also had an impression as well as observing 
the destruction that occurred throughout the country and his 
feelings of vulnerability there.  The physician added that 
the veteran's symptoms were exacerbated by his experiences in 
Dessert Storm.  The veteran was badgered, not cared for and 
to some degree persecuted by his company commander.  

At the outset, the veteran's alleged in-service stressors are 
acknowledged and it is acknowledged that a current diagnosis 
of PTSD has been made. When determining the sufficiency of 
stressors, the criteria are individualized, i.e., they are 
geared to the specific individual's actual experience and 
response.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV).  Therefore, the standard 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat with the enemy.  If the veteran 
engaged in combat, his lay testimony regarding lay stressors 
will be accepted as conclusive evidence of the presence of 
in-service stressors, unless VA produces clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
Fossie v. West, 12 Vet. App. 1 (1998); Gaines v. West, 11 
Vet. App. 353; 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Id.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(October 18, 1999) (Requires veteran to have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The service medical and administrative 
records are devoid of any injuries or findings consistent 
with combat, and the post-service evidence fails to show that 
the veteran engaged in combat with the enemy.  The evidence 
also does not demonstrate that the veteran has received any 
awards or citations indicative of combat.  

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the credible supporting evidence must show that he 
experienced a non-combat stressor in service to satisfy the 
second element under Cohen and Section 3.304(f).  His 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The record shows that except for the veteran's testimony and 
statements presented on appeal the objective evidence fails 
to demonstrate the occurrence of his claimed noncombat 
stressors.  Although the service medical records show that he 
was involved in a car accident in 1974 and he received 
treatment following the accident, there is no objective 
evidence of record establishing that he was jailed as a 
result of the accident or incurred any court-imposed fines.  
The objective evidence of record is also silent with respect 
to verifying the veteran's accounts of being harassed by a 
Turkish officer; assisting with rescue operations after a 
train accident, which included dismembering body parts of 
persons in order to reach survivors; or, while in the Persian 
Gulf, witnessing scud missiles explode and injure civilians.  
The record is also completely devoid of any corroborating 
evidence showing that he witnessed a woman being killed by 
her father on a beach, the death of a fellow soldier, or a 
fellow soldier being beaten.  The Board also notes that no 
comments or notations associated with the veteran being 
mistreated by his superiors are of record either.  As 
previously noted, lay statements alone are insufficient to 
establish the occurrence of the veteran's claimed noncombat 
stressors.

That being said, the record also shows that the veteran 
reported having symptoms of a psychiatric illness, to include 
depression, excessive worry, and nightmares, during his last 
period of active duty. Further, the veteran sought counseling 
for psychiatric problems within 18 months of his release from 
service and subsequent medical reports confirm that he does 
have a chronic psychiatric disorder. Although the lack of 
credible supporting evidence of the actual occurrence of in-
service stressors raises doubt regarding the particular 
diagnosis of PTSD, given the evidence of record as a whole, 
it is not unreasonable to conclude that a chronic anxiety 
disorder, however classified, with associated depression, had 
its onset during the veteran's military service or is 
otherwise related thereto. Resolving the benefit of the doubt 
in his favor, service connection for this condition is in 
order. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303(b).


ORDER

Entitlement to service connection for an anxiety disorder, 
currently diagnosed as PTSD, with associated depression, is 
granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

